IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: ORDER AMENDING RULES 102,              : No. 50 MM 2022
202, 203, 204, 205, 206, 304, 311, AND 341    :
AND ADOPTING RULE 207 OF THE                  :
PENNSYLVANIA BAR RULES                        :
                                              :
                                              :
PETITION OF: MITCHELL L. MCBRIDE              :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of August, 2022, the “Motion to Amend January 4, 2022

Order” and the Application to Expedite are DENIED.